Name: Commission Regulation (EC) No 2715/94 of 8 November 1994 laying down specific rules on compensatory payments for certain irrigated arable crops
 Type: Regulation
 Subject Matter: agricultural policy;  farming systems;  cultivation of agricultural land;  agricultural structures and production;  cooperation policy;  economic policy
 Date Published: nan

 9. 11 . 94 Official Journal of the European Communities No L 288/11 COMMISSION REGULATION (EC) No 2715/94 of 8 November 1994 laying down specific rules on compensatory payments for certain irrigated arable crops compensatory payment for certain irrigated arable crops ; whereas that Regulation should therefore be repealed ; Whereas the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EC) No 920/94 (2), and in particular Article 12 thereof, Having regard to Council Regulation (EC) No 231 /94 of 24 January 1994 amending Regulation (EEC) No 1765/92 establishing a support system for producers of certain arable crops (3), and in particular Article 2 thereof, Whereas Article 3 of Regulation (EEC) No 1765/92 allows regionalization plans to differentiate between irrigated and non-irrigated areas ; Whereas in order to prevent irrigated areas being extended, provision has been made for the establishment of a maximum area fixed by production region eligible for compensatory payments on the basis of the yield obtained in the irrigated areas ; whereas detailed rules for the esta ­ blishment of such areas should be laid down, in particular as regards the definition of 'irrigation' ; Whereas, if in a region both the base area and the ceiling fixed for the irrigated areas are exceeded simultaneously, provision should be made so that only whichever adjust ­ ment reduces the compensatory payments more is applied ; Whereas as a result of the timing of the amendments to Regulation (EEC) No 1765/92 by Regulation (EC) No 231 /94 relating to irrigated land, it was not possible for implementing rules to be introduced before producers had sown crops in respect of the 1994/95 marketing year ; whereas the application of all the rules and sanctions contained in Regulation (EEC) No 1765/92 would, in the circumstances, be inappropriate for the 1994/95 marke ­ ting year ; whereas specific measures are therefore neces ­ sary to facilitate the transition from the system established under Commission Regulation (EEC) No 11 13/93 (4) to the new system ; Whereas this Regulation replaces Regulation (EEC) No 111 3/93 in laying down as provisional, specific rules on HAS ADOPTED THIS REGULATION : Article 1 For the marketing years 1995/96 and thereafter, the compensatory payments on the basis of 'irrigated' yield referred to in the fifth subparagraph of Article 3 (1 ) of Regulation (EEC) No 1765/92 shall be granted in accor ­ dance with the provisions of Articles 2 to 6 of this Regu ­ lation . Article 2 The ceilings referred to in the fifth subparagraph of Article 3 (1 ) of Regulation (EEC) No 1765/92 shall be as set out in the Annex to this Regulation . Article 3 Should both the ceiling as set out in the Annex to this Regulation and a base area as defined in Article 2 (2) of Regulation (EEC) No 1765/92 be exceeded simultane ­ ously, only the higher of the two reductions provided for, respectively, in the first indent of Article 2 (6) of that Regulation and in the first sentence of the sixth subpara ­ graph of Article 3 ( 1 ) thereof shall be made. The first paragraph shall apply without prejudice to the second indent of Article 2 (6) or to the second sentence of the sixth subparagraph of Article 3 ( 1 ) of Regulation (EEC) No 1765/92. Article 4 In the case of oilseeds, Member States shall, for the calcu ­ lation of the regional reference amount referred to in Article 5 ( 1 ) (c) of Regulation (EEC) No 1765/92, be under the obligation to apply in respect of each region the same method for irrigated crops as for non-irrigated crops. Article 5 1 . Member States shall set rules for determining whether an area is irrigated in the course of a crop year. Those rules shall include : (') OJ No L 181 , 1 . 7. 1992, p. 12. (4 OJ No L 106, 27. 4. 1994, p. 14. (3) OJ No L 30, 3. 2. 1994, p. 2. 0 OJ No L 113, 7. 5. 1993, p. 14. No L 288/12 Official Journal of the European Communities 9 . 11 . 94  the drawing-up of a list of arable crops for which compensatory payment at the irrigated yield rate may be granted,  a description of the irrigation equipment that the farmer must hold ; this must be commensurate with the area concerned and allow for the supply of suffi ­ cient water to ensure the normal development of the plant during its growing cycle,  the fixing of the irrigation period to be taken into account. 2. In the 'area' aid applications, producers shall sepa ­ rate irrigated and non-irrigated areas. Member States shall check that applications for irrigated payment satisfy the rules set out in paragraph 1 . Should they not do so, the penalties laid down in Commission Regulation (EEC) No 3887/92 (*) shall be applied according to the area concerned.  the non-irrigated yield for the region, for the marketing year 1995/96 and thereafter. Article 7 For the 1994/95 marketing year the compensatory payments on the basis of the 'irrigated' yield shall be made in accordance with the provisions of Articles 2 to 8 of this Regulation. Article 3 ( 1 ) of Regulation (EEC) No 1765/92, save for the fifth subparagraph thereof, shall not apply for the 1994/95 marketing year. Article 3 (6) of Regulation (EEC) No 1765/92 shall not apply for the 1994/95 marketing year in so far as any increase in the average yield results from the indication of newly irrigated areas in the ceiling referred to in the fifth subparagraph of Article 3 (1 ) of that Regulation. Article 8 1 . If the area for which compensatory payment is sought on the basis of a specific irrigated yield exceeds the ceiling set out in the Annex, the compensatory payments at the rate for the irrigated yield shall be proportionately reduced for the region in question. 2. Should both the ceiling as set out in the Annex and a base area as defined in Article 2 of Regulation (EEC) No 1765/92 be exceeded on the same occasion, only the higher of the two reductions provided for shall be made. Article 9 Regulation (EEC) No 1113/93 is hereby repealed. Article 10 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall be applicable from the 1994/95 marketing year. Article 6 In regions where this Regulation applies : (a) the question as to whether a producer qualifies as a 'small producer' within the meaning of Article 8 of Regulation (EEC) No 1765/92 shall be determined on the basis of the content of his 'area' application as a whole and of the irrigated and non-irrigated yields ; (b) compensatory payments for arable crops under the general or the simplified scheme shall be made on the basis of the irrigated yield for the corresponding areas, and of the non-irrigated yield for other areas ; (c) compensatory payments for set-aside land shall be made on the basis of,  the average yield for the region, for the marketing year 1994/95, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 November 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 391 , 31 . 12. 1992, p. 36. 9. 11 . 94 Official Journal of the European Communities No L 288/ 13 ANNEX GREECE (in hectares) Zone I 218 002 Zone II 4 057 FRANCE (in hectares) Region Ceiling irrigated Total Maize Other cereals Soya Ain 16 615 5 000 Aisne 750 0 Allier A ^ 5 155 283 Allier B 6 333 " 419 Alpes-de-Haute-Provence 7 223 1 117 Ardeche 2 830 123 Ariege 14 926 2176 Aude A 9 032 1 797 Aude B 784 50 Aveyron 5 193 10 Cantal 1 397 0 Charente 28 874 55 Charente-Maritime 69 973 30 Cher 25 944 287 Cote-d'Or ' 1 200 1 200 Drome 24 946 1 600 Eure-et-Loir 50 293 367 Gard 1 539 193 Haute-Garonne 54 883 8 550 Gers 76 526 9 500 Herault 1 850 112 Indre 16 287 113 Indre-et-Loire 17 291 175 Isere 16 043 1 400 Jura B 3 818 543 Loir-et-Cher 25 905 1 50 Loire 7 496 0 Haute-Loire A 520 0 Haute-Loire B 449 0 Haute-Loire C 100 0 Loire-Atlantique 8 078 0 Loiret 48 009 342 Lot A 1 919 178 Lot B 5 801 137 Lot-et-Garonne 59 685 7 200 Maine-et-Loire 27 597 218 Mayenne 2 490 9 Nievre 6 066 400 Puy-de-Dome A 6 625 100 Puy-de-Dome B 430 0 Pyrenees-Orientales 254 19 No L 288/14 Official Journal of the European Communities 9 . 11 . 94 (in hectares) Region Ceiling irrigated Total Maize Other cereals Soya Rhdne 6 992 648 Haute-Saone 977 977 Saone-et-Loire 532 136 Saone-et-Loire 2 959 757 Sarthe 24 295 77 Haute-Savoie 608 13 Seine-et-Marne 190 190 Deux-Sevres 26 855 69 Somme 250 0 Tarn 23 299 5 859 Tarn-et-Garonne 43 330 6 200 Var 2 072 337 Vendee 45 875 25 Vienne 36 377 76 Vaucluse 1 102 102 Yonne 3 820 320 Hautes-Alpes 80 0 80 Bouches-du-Rhone 553 0 553 Dordogne A 30 387 26 796 3 177 539 Gironde A 35 738 35 400 440 Landes 105 475 103 318 2 805 Pyrenees-Atlantiques 22150 19 608 3 306 Hautes-Pyrenees 30 034 28 677 1 765 Bas-Rhin 17 373 16 835 700 Haut-Rhin 41 181 39 620 2 030 Savoie 375 299 98